DETAILED ACTION
	Claims 1, 3-11, 13, 14, and 16-18 are pending. Claims 1, 3-11, 13, and 14 have been amended, claims 2 and 15 have been canceled, claim 12 was originally canceled, and claims 16-18 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 recite “alkyl, which is…branched having 1 to 15 C-atoms”. However, a branched alkyl cannot have less than 3 carbon atoms.
Claims 3-11, 13, 14, and 16 are rejected because they depend from rejected based claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit the subject matter of claim 1 regarding the definition of R1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. 2014/0217325) as evidenced by Wittek et al. (U.S. 2013/0057947).
Manabe et al. teaches liquid-crystalline media comprising one or more compounds of the formula I, one or more compounds of the formula II, one or more compounds of the formula III and one or more compounds of the formula IV [0145] wherein compounds of the formula III are preferably selected from the following formula IIIB [0162]:

    PNG
    media_image1.png
    127
    396
    media_image1.png
    Greyscale
 [0089] wherein R31 has the same meaning indicated for R11 [0078] which is a straight-chain or branched alkyl group with 1 to 15 C atoms which may be unsubstituted, mono- or polysubstituted by halogen or -CN, it being also possible for one or more non-adjacent -CH2- groups to be 
    PNG
    media_image2.png
    81
    116
    media_image2.png
    Greyscale
, Z31 and Z32 are single bonds, A32 and A33 are 
    PNG
    media_image3.png
    102
    105
    media_image3.png
    Greyscale
, Z33 is –CF2O-, L31 and L32 are F, and X31 preferably denotes, among others, -CN [0081-0084] which is a known compound as evidenced by Wittek et al. with the following formula I-N-2:

    PNG
    media_image4.png
    112
    328
    media_image4.png
    Greyscale
(Wittek [0034]). This is equivalent to formula Q-5 of instant claims 1 and 16-18 when R1 denotes alkyl, which is straight or branched having 1 to 15 C atoms which may be unsubstituted, mono- or polysubstituted by F, Cl, or -CN, and in which one or more -CH2- groups are optionally replaced, in each case independently from one another, by -O-, -S-, -CO-, -COO-, -OCO-, -O-CO-O-, -S-CO-, -CO-S-, -CY01=CY02- when Y01 and Y02 are F or one is H, or -C≡C-. Although Manabe et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manabe, as evidenced by Wittek, to include a compound as instantly claimed through routine experimentation in the liquid crystal art based on the substitution of groups considered equally suitable for the sought invention. Specifically, Manabe et al. teaches rings A31 to A33 are selected from 6 

    PNG
    media_image5.png
    89
    370
    media_image5.png
    Greyscale
[0049] wherein R11* and R12* preferably denote CnH2n+1 when n is 1 to 5 [0050-0052] which is equivalent to formula T of instant claims 1 and 3, specifically formula T-1 of instant claim 6 when R03 and R04 are unsubstituted straight chain alkyl having 1 to 5 C-atoms. Manabe et al. further teaches compound of the formula II are preferably selected from the group of compounds of formulae IIA to IIE [0074] such as the following preferred formula IIC [0076]:

    PNG
    media_image6.png
    140
    402
    media_image6.png
    Greyscale
[0074] wherein m is 2 to 4 [0076] which is equivalent to formula U of instant claims 1 and 4, specifically formula U-1a of instant claim 7 when R61 is an unfluorinated alkyl having 3 C atoms and R62 is an unfluorinated alkyl having 2 to 4 C atoms. Manabe et al. also teaches compounds of the formula IV are preferably selected from the group of compounds of the formulae IVA-1 to IVA-7 [0098] such as the following preferred formula IVA-1 [0102]:

    PNG
    media_image7.png
    113
    311
    media_image7.png
    Greyscale
[0098] wherein R41 and R42 are CnH2n+1 and CmH2m+1 where n and m are 1 to 5 [0099-0100], and L41 and L42 are H [0098] which is equivalent to formula V of instant claim 9, specifically formula V-2a of instant claim 10 when R51 and R52 are unfluorinated alkyl having 1 to 5 C atoms and Y51 and Y52 are H. Manabe et al. further teaches these compounds are mixed in a conventional manner [0142] (claim 11). 
With regard to claims 13 and 14, claims 13 and 14 recite “for high-frequency technology” which refers to the use of the component. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This .
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. 2014/0217325) as applied to claim 1 above, and further in view of Manabe et al. (U.S. 2012/0182200).
Manabe ‘325 teaches the above liquid crystalline medium and other mesogenic compounds, which are not explicitly mentioned above, can optionally and advantageously also be used in the media in accordance with the present invention. Such compounds are known to the person skilled in the art [0128]. Manabe ‘325 does not teach a compound of formula U when X62 is –NCS or a compound of formula I.
However, Manabe ‘200 teaches a component for high-frequency technology containing a liquid-crystal compound of the following formula I [0019]:

    PNG
    media_image8.png
    120
    397
    media_image8.png
    Greyscale
[0019] wherein R11 and R12 are preferably unfluorinated alkyl having 1 to 7 C atoms [0021] and R13 is particularly preferably methyl, ethyl or n-propyl [0024] which is equivalent to formula I of instant claims 1 and 8 when R11 and R12 are unfluorinated alkyl having 1 to 7 C atoms and 
    PNG
    media_image9.png
    93
    114
    media_image9.png
    Greyscale
 when L11 is H and X11 is alkyl having 1 to 3 C atoms. Manabe ‘200 also teaches the liquid-crystal medium additionally comprises a further component, component E, which preferably consists of one or more compounds selected from the group of the compounds of the formulae V to IX [0094] such as the following preferred formula VI-3a [0208]:

    PNG
    media_image10.png
    162
    395
    media_image10.png
    Greyscale
[0208] wherein R61 is preferably CnH2n+1 when n is preferably 1 to 5 and X62 is particularly preferably –NCS [0209-0211] which is equivalent to formula U of instant claims 1 and 5 when L61 denotes R61 which is an unfluorinated alkyl having 1 to 5 C atoms, A61 and A62 are 
    PNG
    media_image11.png
    64
    121
    media_image11.png
    Greyscale
 , Z61 is a single bond, Z62 is –CH=CH-, A63 is 
    PNG
    media_image12.png
    128
    115
    media_image12.png
    Greyscale
, and L62 denotes X62 which is –NCS. Manabe ‘200 further teaches compositions known to date are afflicted with serious disadvantages. Besides other deficiencies, most of them result in disadvantageously high losses and/or inadequate phase shifts or inadequate material quality (η). Novel liquid-crystalline media having improved properties are thus necessary. In particular, the loss in the microwave range must be reduced and the material quality improved. In addition, there is a demand for an improvement in the low-.
Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Manabe, claim 1 is amended to require a compound of formula Q-5 which is not taught or adequately suggested by the disclosures of the cited references. Manabe ‘325 does not show the fluorination pattern “GUUQU”, as the first ring of the compounds of formula IIIB-6 to IIIB-11 is always unsubstituted phenylene. Further, the alleged evidence Manabe ‘242 does not suggest to modify the compounds of formula IV of Manabe ‘325, as alleged by the Office Action, but solves the problem according to Manabe ‘242 by adding compounds of the formulae CC and CP to achieved improved results.
The Examiner respectfully disagrees. Manabe teaches a compound of formula IIIB which encompasses instantly claimed formula Q-5 [0089]. The variables recited in formula IIIB of Manabe are well within the technical grasps of one of ordinary skill in the 
Due to the amendment of the abstract and specification, the objections to the specification have been withdrawn.
Due to the amendment of instant claim 1, the 112(b) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722